PER CURIAM.
This is an appeal from a final judgment finding against appellant on its action to foreclose a mechanic’s lien. The. trial court denied the claim based upon the provisions of Section 713.31(2), Florida Statutes (1973) which bar the enforcement of fraudulent or willfully exaggerated claims of lien. We have reviewed the record and the evidence which was before the trial court and have concluded that the judgment is supported by substantial competent evidence.
Accordingly, the judgment of the trial court is affirmed.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.